DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 15 January 2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to claim 1, the invention states:
A method for transcribing a media file, the method comprising:
segmenting the media file into a plurality of segments;
extracting, using a first neural network, audio features of a first and second segment of the plurality of segments, wherein the first neural network is trained to perform speech recognition; and

Closest Prior Art
The reference of KIM et al (US 2018/0322961 A1) provides teaching for transcribing an audio/speech file [0106], segmenting the speech data into several segments/frames [0076], as well as the use of neural networks for speech recognition [0065]. It also teaches the inputting of extracted speech features into a neural network [0151].
Fukuda et al (US 2019/0205748 A1) provides teaching for a neural network which extract features, and then inputs the features into another neural network [0062].
Another reference by Moreno et al (US 2016/0217367 A1) provides teaching for a neural network which selects a speech recognition system with a higher accuracy than other speech recognition systems [0033].
The reference of Kumar et al (US 2017/0140759 A1) provides teaching for an arbitration logic that uses a neural network to select between two Automatic Speech Recognition engines used for recognising the same utterance [0003], [0025].
The prior art of record taken alone or in combination however fail to teach, inter alia, a method for transcribing a media file involving a neural network which identifies, for features of each of a first and a second segment of audio, the best candidate neural network speech transcription engine most suited to provide the most accurate transcriptions for each of the first and second segments of the audio.
Claim 1 is hereby allowed over the prior art of record.

With regard to claim 10, the prior art of record taken alone or in combination
however fail to teach, inter alia, a system for transcribing a media file involving a neural network which identifies, for features of each of a first and a second segment of audio, the best candidate neural network speech transcription engine most suited to provide the most accurate transcriptions for each of the first and second segments of the audio.
Claim 10 is hereby allowed over the prior art of record.
Dependent claims 11, 12, 13, 14, 15 and 16 depend on claim 10 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to claim 17, the invention states:
A method for transcribing an audio file, the method comprising:
using an audio file as inputs to a deep neural network trained to perform speech recognition; and
using outputs of one or more hidden layers of the deep neural network as inputs to a second neural network that is trained to identify a first transcription engine having a highest predicted transcription accuracy among a group of transcription engines for the audio file based at least on the outputs of the one or more hidden layers of the deep neural network.
Closest Prior Art
The reference of KIM et al (US 2018/0322961 A1) provides teaching for transcribing speech data [0106], using speech features extracted from speech data as 
Another reference of MUN et al (US 2019/0088251 A1) teaches that the output of a hidden layer of a first neural network serve as input to a second neural network, wherein the neural networks are trained for speech recognition [0088], FIG. 3.
A further reference by Moreno et al (US 2016/0217367 A1) provides teaching for a neural network which selects a speech recognition system with a higher accuracy than other speech recognition systems [0033].
The prior art of record taken alone or in combination however fail to teach, inter alia, an appropriate motivation to combine a method for performing speech recognition involving the use of two serially connected neural networks, with a method that uses a neural network to select a most accurate speech recognition/transcription engine, in order to produce the claimed invention that involves first and second neural networks wherein the second neural network is one trained to identify from a plurality of transcription engines, the transcription engine having the highest accuracy.
Claim 17 is hereby allowed over the prior art of record.
Dependent claims 18, 19 and 20 depend on claim 17 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657